2014 WI 8

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2012AP829
COMPLETE TITLE:         Ronald E. Belding, Jr. and Antoinette Belding,
                                  Plaintiffs-Appellants,
                             v.
                        Deeanna L. Demoulin,
                                  Defendant,
                        State Farm Mutual Automobile Insurance Company,
                                  Defendant-Respondent-Petitioner.


                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 346 Wis. 2d 160, 828 N.W.2d 890
                                   (Ct. App. 2013 – Published)
                                      PDC No: 2013 WI App 26

OPINION FILED:          February 7, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          October 23, 2013

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Kenosha
   JUDGE:               S. Michael Wilk

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
       For the defendant-respondent-petitioner, there were briefs
by Claude J. Covelli and Boardman & Clark LLP, Madison, and oral
argument by Claude J. Covelli.


       For the plaintiff-appellants, there was a brief by Gregory
A.   Pitts        and   Schoone,   Leuck,   Kelley,   Pitts   &   Knurr,   S.C.,
Racine, and oral argument by Gregory A. Pitts.


       An amicus curiae brief was filed by Jesse B. Blocher, and
Habush, Habush & Rottier S.C., Waukesha, and Kevin Lonergan and
Herrling Clark Law Firm, Ltd., Appleton, on behalf of Wisconsin
Association for Justice, with oral argument by Kevin Lonergan.


     An amicus curiae brief was filed by            James A. Friedman,
Katherine Stadler, and Godfrey & Kahn, S.C., Madison, on behalf
of   Wisconsin   Insurance   Alliance   and   the    Property   Casualty
Insurers Association of America.




                                   2
                                                                               2014 WI 8
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.       2012AP829
(L.C. No.   2011CV311)

STATE OF WISCONSIN                               :            IN SUPREME COURT

Ronald E. Belding, Jr. and Antoinette Belding,

             Plaintiffs-Appellants,

      v.
                                                                        FILED
Deeanna L. Demoulin,                                                 FEB 7 2014

             Defendant,                                               Diane M. Fremgen
                                                                   Clerk of Supreme Court

State Farm Mutual Automobile Insurance Company,

             Defendant-Respondent-Petitioner




      REVIEW of a decision of the Court of Appeals.                   Affirmed.



      ¶1     ANN WALSH BRADLEY, J.         Petitioner, State Farm Mutual

Automobile Insurance Company (State Farm), seeks review of a

published    court    of   appeals    decision       that    reversed      a    summary

judgment that had been granted in State Farm's favor.1                         Although

the circuit court agreed with State Farm that the drive-other-

car   exclusion       precluded      coverage,       the     court      of      appeals



      1
       Belding v. Demoulin, 2013 WI App 26, 346 Wis. 2d 160, 828
N.W.2d 890 (reversing judgment of the circuit court for Kenosha
County, S. Michael Wilk, J. presiding).
                                                                  No.   2012AP829



determined     that    Wis.   Stat.       § 632.32(6)(d)      (2009-10),2    which

prohibited     anti-stacking3       clauses,     barred   the   drive-other-car

exclusion State Farm sought to apply.

    ¶2        State Farm argues that the drive-other-car exclusion

is enforceable because it is specifically authorized by Wis.

Stat. § 632.32(5)(j).         Contending that Wis. Stat. § 632.32(5)(j)

is clear on its face, State Farm asserts that the court of

appeals erroneously interpreted the statute.

    ¶3        The error in State Farm's argument is that it focuses

on subsection (5)(j) in isolation, ignoring the rest of Wis.

Stat.    § 632.32.          Instead,      we   review     the   drive-other-car

exclusion permitted by Wis. Stat. § 632.32(5)(j) in context. We

apply   the    test   set   forth    in   Wis.   Stat.    §   632.32(5)(e)    that

harmonizes the exclusion with the prohibition on anti-stacking

clauses in Wis. Stat. § 632.32(6)(d).                   This legislative test

allows policies to contain coverage exclusions if they are not

prohibited by Wis. Stat. § 632.32(6) or other law.




    2
         All subsequent references to the Wisconsin Statutes are
to the 2009-10 version unless otherwise indicated. We note that
the current version of Wis. Stat. § 632.32(d) differs from the
version at issue in this case.    After being in effect for two
years, subsection (d) of Wis. Stat. § 632.32(6) was repealed in
2011.   Accordingly, the interpretation of that subsection in
this opinion is of limited application.
    3
       Stacking refers to a policyholder's ability to recover
under multiple policies for the same loss when coverage under a
single policy would be inadequate. Lee R. Russ & Thomas F.
Segalla, 12 Couch on Insurance § 169:4 (3d ed. 1998); see also
Bartholomew v. Wis. Patients Comp. Fund, 2006 WI 91, ¶117, 293
Wis. 2d 38, 717 N.W.2d 216.
                                          2
                                                                No.    2012AP829



      ¶4   Applying   this   legislative       test,    we     conclude      that

pursuant to the prohibition on anti-stacking clauses in Wis.

Stat. § 632.32(6)(d), State Farm cannot use the drive-other-car

exclusion in the Beldings' policy to prevent them from stacking

the uninsured motorist coverage of up to three vehicles owned

and insured by them.       This conclusion is supported by both our

precedent and legislative history.           Additionally, we are guided

by well-established canons of statutory construction.

      ¶5   Accordingly, we affirm the court of appeals.

                                    I

      ¶6   The relevant facts of this case are not in dispute.

On January 13, 2010, Deeanna Demoulin (Demoulin) disobeyed a red

traffic light and crashed into the Ford Ranger pickup truck that

Ronald Belding, Jr., (Belding) was driving.              Belding sustained

multiple   injuries   in   the   accident.      He    alleged     he    incurred

medical expenses, lost wages, and lost earning capacity due to

his injuries.    His wife alleged that she suffered a loss of

society and companionship, and shared in the pecuniary losses
caused by Belding's injuries.

      ¶7   The Beldings had two separate policies with State Farm

for which they paid separate premiums and had separate uninsured

and   underinsured    motorist    coverage.          Because    Demoulin      was

uninsured, the Beldings sought to collect their damages from

State Farm, which provided uninsured motorist coverage for their




                                    3
                                                                     No.   2012AP829



Ford Ranger and their other vehicle, a Mercury Villager.4                         After

State Farm paid the Beldings $100,000, which was the maximum

permitted under the Ford Ranger policy, the Beldings sought to

collect    their    excess     damages    through   the    uninsured        motorist

coverage in their Mercury Villager policy.

    ¶8      The Mercury Villager policy contains a clause referred

to as the "drive-other-car" exclusion.              Intended to address the

problem    of    free   riders,    drive-other-car        exclusions        keep    an

insured from using insurance coverage of one car to provide

coverage    on     another    vehicle    the    insured    owns      but    has    not

insured.        See Arnold P. Anderson, 1 Wisconsin Insurance Law,

§ 3.72 (6th ed. 2010); Agnew v. American Family Mut. Ins. Co.,

150 Wis. 2d 341, 350, 441 N.W.2d 222 (1989).

    ¶9      The drive-other-car provision in the Mercury Villager

policy provides that:

    THERE IS NO COVERAGE:

    2. FOR AN INSURED WHO SUSTAINS BODILY INJURY RESULTING
    FROM THE USE OF A MOTOR VEHICLE OWNED BY YOU OR ANY
    RESIDENT RELATIVE IF IT IS NOT YOUR CAR, A NEWLY
    ACQUIRED CAR, OR A TEMPORARY SUBSTITUTE CAR. . . .

(Emphasis in original).           The policy defines "your car" as "the

vehicle shown under 'YOUR CAR' on the Declarations Page."                          The

Declarations Page for the Mercury Villager policy lists only the

Mercury    Villager.         Because    Mr.   Belding    was   not     driving     the

Mercury    Villager     when      the    accident       occurred,      State       Farm

    4
       The Beldings also had a third policy covering their Toyota
Corolla.     It is undisputed that the Corolla policy is
inapplicable to the damages sought in this case.
                                         4
                                                                      No.     2012AP829



determined   that   the    drive-other-car          exclusion       in    the   Mercury

Villager policy applied to bar his claim and precluded coverage.

      ¶10   Thereafter,     the   Beldings         filed    suit    in    the   circuit

court against Demoulin and State Farm.                   They sought to collect

from State Farm compensatory damages in excess of the amounts

previously paid under the Ford Ranger policy.                      State Farm filed

a motion for summary judgment.               It argued that the drive-other-

car exclusion, which was permitted by Wis. Stat. § 632.32(5)(j),

operated to exclude coverage under the Mercury Villager policy.

In   response,    the   Beldings    asserted         that    the    drive-other-car

exclusion was not applicable because Wis. Stat. § 632.32(6)(d)

prohibited   anti-stacking        clauses      from      applying        to   uninsured

motorist coverage.        The circuit court determined that the drive-

other-car exclusion permitted by Wis. Stat. § 632.32(5)(j) was

controlling and granted State Farm's motion.

      ¶11   The court of appeals reversed.                  Belding v. Demoulin,

2013 WI App 26, 346 Wis. 2d 160, 828 N.W.2d 890.                     Central to its

analysis was an examination of Wis. Stat. § 632.32(5)(e),5 which
harmonizes the drive-other-car exclusion with the prohibition of

anti-stacking clauses.        Accordingly, it applied that statute's

two-step test to determine the applicability of the drive-other-

car exclusion in the Mercury Villager policy.                  Id., ¶¶15, 16.

      ¶12   The   first    step    looks      at    whether    the       exclusion    is

prohibited   by   subsection      (6),       and   the     second    step     looks   at


      5
       Wisconsin Stat. § 632.32(5)(e) provides: "A policy may
provide for exclusions not prohibited by sub. (6) or other
applicable law."
                                         5
                                                                                      No.   2012AP829



whether the exclusion is prohibited by any other law.                                        Id., ¶15.

The court determined that the drive-other-car exclusion failed

this test because it ran afoul of the anti-stacking prohibition

in    Wis.    Stat.       § 632.32(6)(d).                  Accordingly,         it    reversed        the

circuit court's grant of summary judgment and remanded the case.

                                                     II

       ¶13     In       this    case       we    are       asked    to    review       the       circuit

court's grant of summary judgment.                           We review grants of summary

judgment independently, applying the same methodology employed

by the circuit court.                  Park Bank v. Westburg, 2013 WI 57, ¶36,

348 Wis. 2d    409,        832 N.W.2d 539.         Summary       judgment        is

appropriate if "there is no genuine issue as to any material

fact and [] the moving party is entitled to a judgment as a

matter of law."               Wis.    Stat. § 802.08(2).

       ¶14     Here, there are no disputed facts.                                The dispute is

over    whether          an    automobile            insurance       policy      could           prohibit

stacking      the       coverage       limits         for    uninsured       motorist            coverage

during       the    time       period      when       both     Wis.      Stat.       § 632.32(5)(j)
(permitting             drive-other-car               exclusions)          and         Wis.         Stat.

§ 632.32(6)(d)            (prohibiting               anti-stacking         clauses)           were     in

effect.            To    answer       this      question       we     must      interpret          those

statutes       as       they    apply       to       the    insurance       policy          at    issue.

Statutory interpretation and the interpretation of an insurance

policy       present          questions         of     law     that      this        court       reviews

independently           of     the    determinations               rendered      by     the      circuit

court and the court of appeals.                            Teschendorf v. State Farm Ins.
Cos., 2006 WI 89, ¶9, 293 Wis. 2d 123, 717 N.W.2d 258.
                                                      6
                                                                        No.    2012AP829



      ¶15    Statutory interpretation always begins with examining

the statutory language at issue.                   State ex rel. Kalal v. Circuit

Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681
N.W.2d 110.        We interpret statutory language "in the context in

which it is used; not in isolation but as part of a whole; in

relation     to    the     language       of   surrounding        or   closely-related

statutes."        Id., ¶46.

       ¶16        When we are unable to discern the answer to our

inquiry by an examination of the statutory language and its

context, we can look to our prior case law.                       It may illumine how

we   have    previously          interpreted         or    applied     the     statutory

language.      See, e.g., State v. Robert K., 2005 WI 152, ¶30, 286
Wis. 2d 143, 706 N.W.2d 257.                   We also may turn to legislative

history to ascertain the meaning of the statute.                              Kalal, 271
Wis. 2d 633, ¶51.

      ¶17    Our consideration of a statute's language and context

is guided by well-established canons of statutory construction.

Statutory provisions dealing with the same matter should be read
in   harmony      such    that    each     has     force    and    effect.     Statutory

interpretations          that    render    provisions       meaningless       should   be

avoided.     See Madison Metro. Sch. Dist. v. Circuit Court, 2011
WI 72, ¶101, 336 Wis. 2d 95, 800 N.W.2d 442; see also State v.

Kruse, 101 Wis. 2d 387, 395, 305 N.W.2d 85 (1981).                       In the event

of "a conflict between a general and a specific statute, the

latter controls."          Emjay Inv. Co. v. Village of Germantown, 2011
WI 31, ¶38, 333 Wis. 2d 252, 797 N.W.2d 844 (quoting Bornemann


                                               7
                                                                 No.   2012AP829



v. City of New Berlin, 27 Wis. 2d 102, 111, 133 N.W.2d 328

(1965).

                                        III

     ¶18    To provide context for our discussion, we begin with a

brief history of the legislation governing stacking provisions

in   insurance       policies.        Prior   to    1995,   Wisconsin      courts

disfavored    limitations        on   stacking,    including    drive-other-car

exclusions, and routinely struck them down.                    As summed up by

Blazekovic v. City of Milwaukee, 2000 WI 41, ¶19, 234 Wis. 2d
587, 610 N.W.2d 467:

     [A] long line of cases held invalid uninsured motorist
     exclusions that served to prohibit the stacking of
     claims.   Courts    also  invalidated   exclusions  that
     generally sought to limit uninsured motorist coverage.
     Cases invalidating the various "drive other car"
     exclusions relied on the broad purpose underlying
     uninsured motorist coverage and reasoned that such
     coverage   is    personal   and   portable   "under  all
     circumstances."
(Citations omitted).

     ¶19    The Legislature responded in 1995, by amending Wis.

Stat.     § 632.32    to   include     subsections     (5)(f)-(5)(j),6      which



     6
         Those provisions provided:

     (f) A policy may provide that regardless of the number
     of   policies  involved,  vehicles   involved,  persons
     covered, claims made, vehicles or premiums shown on the
     policy or premiums paid the limits for any coverage
     under the policy may not be added to the limits for
     similar coverage applying to other motor vehicles to
     determine the limit of insurance coverage available for
     bodily injury or death suffered by a person in any one
     accident.


                                         8
                                               No.   2012AP829




(g) A policy may provide that the maximum amount of
uninsured or underinsured motorist coverage available
for bodily injury or death suffered by a person who was
not using a motor vehicle at the time of an accident is
the highest single limit of uninsured or underinsured
motorist coverage, whichever is applicable, for any
motor vehicle with respect to which the person is
insured.

(h) A policy may provide that the maximum amount of
medical payments coverage available for bodily injury
or death suffered by a person who was not using a motor
vehicle at the time of an accident is the highest
single limit of medical payments coverage for any motor
vehicle with respect to which the person is insured.

(i) A policy may provide that the limits under the
policy for uninsured or underinsured motorist coverage
for bodily injury or death resulting from any one
accident shall be reduced by any of the following that
apply:

  1.       Amounts paid by or on behalf of any person or
       organization that may be legally responsible for
       the bodily injury or death for which the payment
       is made.

  2.       Amounts paid or payable under any worker's
       compensation law.

  3.       Amounts paid or payable under any disability
       benefits laws.

(j) A policy may provide that any coverage under the
policy does not apply to a loss resulting from the use
of a motor vehicle that meets all of the following
conditions:

  1.       Is owned by the named insured, or is owned by
       the named insured's spouse or a relative of the
       named insured if the spouse or relative resides
       in the same household as the named insured.

  2.       Is not described in the policy under which
       the claim is made.


                           9
                                                                         No.    2012AP829



relate to the stacking of motor vehicle coverage and drive-

other-car      exclusions.        Relevant      here    are    subsection         (5)(f),

which specifically permitted insurers to include anti-stacking

clauses,      and    subsection     (5)(j)     which    allowed      drive-other-car

exclusions.         1995 Wis. Act 21, §4.

      ¶20     The    Legislature      made    additional      amendments         to   Wis.

Stat. § 632.32 in 2009.               2009 Wis. Act 28, §§ 3148-72.                      It

renumbered (5)(f) as (6)(d) and changed its language from a

grant of permission for anti-stacking clauses to a prohibition

on such clauses.          Wis. Stat. § 632.32(6)(d).

      ¶21     The     Legislature     also     sought    to    repeal          subsection

(5)(j) in the 2009 bill, however, that portion of the bill was

vetoed   by    Governor      Doyle.     He     explained      "I    am   vetoing      this

provision . . . because it may increase the costs of premiums,

but I am retaining separate provisions . . . that allow the

stacking of coverage limits for up to three vehicles owned by

the insured."         Governor's Veto Message to 2009 Wis. Act 28, July

6,   2009,    at     39   (available    at     Legislative         Reference      Bureau,
Madison, WI).

      ¶22     In 2011, the Legislature further amended Wis. Stat.

§ 632.32.      This time it repealed Wis. Stat. § 632.32(6)(d) and

reinserted      subsection     (5)(f),       restoring     insurers'           ability   to

include anti-stacking clauses.               2011 Wis. Act 14, § 23.



         3.       Is not covered under the terms of the policy
              as a newly acquired or replacement motor vehicle.

Wis. Stat. § 632.32(5) (1995-96).
                                         10
                                                               No.    2012AP829



       ¶23     This case arose during the time period when both Wis.

Stat. § 632.32(5)(j) (permitting drive-other-car exclusions) and

Wis.       Stat.   § 632.32(6)(d)   (prohibiting      anti-stacking    clauses)

were in place.

       ¶24     Our analysis begins with an examination of Wis. Stat.

§ 632.32, which governs motor vehicle insurance.               The statutory

scheme       provides   for   insurance     clauses    that   are    mandatory,

prohibited, and permissive.            At issue here is the interplay

between a prohibited insurance clause and a permissive insurance

clause and how we are to resolve the conflict between the two.

       ¶25     On one hand we have subsection (6)(d) that prohibits

anti-stacking clauses and on the other hand we have subsection

(5)(j) that permits drive-other-car exclusions.               Wisconsin Stat.

§ 632.32(6)(d)(2009-10) sets forth the prohibition as follows:

       No policy may provide that, regardless of the number
       of policies involved, vehicles involved, persons
       covered, claims made, vehicles or premiums shown on
       the policy, or premiums paid, the limits for any
       uninsured motorist coverage or underinsured motorist
       coverage under the policy may not be added to the
       limits for similar coverage applying to other motor
       vehicles to determine the limit of insurance coverage
       available for bodily injury or death suffered by a
       person in any one accident except that a policy may
       limit the number of motor vehicles for which the
       limits for coverage may be added to 3 vehicles.

(Emphasis supplied).
In contrast, Wis. Stat. § 632.32(5)(j)7 provides a permissive

exclusion:

       7
       Subsection (5)(j) has remained the same since the 1995
amendments.    Wis. Stat. § 632.32(5)(j) (2011-12).

                                       11
                                                                        No.    2012AP829


      A policy may provide that any coverage under the
      policy does not apply to a loss resulting from the use
      of a motor vehicle that meets all of the following
      conditions:

      1. Is owned by the named insured, or is owned by the
      named insured's spouse or a relative of the named
      insured if the spouse or relative resides in the same
      household as the named insured.

      2. Is not described in the policy under which the
      claim is made.

      3. Is not covered under the terms of the policy as a
      newly acquired or replacement motor vehicle.
      ¶26    The language in subsection (6)(d) expressly prohibits

insurers     from    using     policy    exclusions          that     would    limit    an

insured's ability to add the uninsured or underinsured motorist

coverage of up to three vehicles.                 On its face, this conflicts

with the language in subsection (5)(j) which permits an insurer

to use a policy exclusion that would limit an insured's ability

to combine that coverage with another policy.                               See Welch v.

State Farm Mutual Automobile Ins. Co., 122 Wis. 2d 172, 176, 361
N.W.2d 680   (1985)      (concluding      that      a        "'drive    other     car'

exclusion     serves    to    prohibit    stacking           of    uninsured    motorist
benefits against the same insurer").

      ¶27    State     Farm    asserts     that     we       need     focus     only    on

subsection (5)(j) that permits the drive-other-car exclusions

and that such a focus should begin and end our inquiry.                                 It

maintains that there is no conflict because the drive-other-car

exclusion is a specifically permitted insurance clause and that

the   application      of     such   a   permitted       clause       results    in    the
exclusion of coverage here.


                                          12
                                                                                   No.    2012AP829



    ¶28     Yet,     subsection         (5)(j)          does      not   exist       in    isolation

from the wider embraces of the statutory scheme.                                         It must be

examined in context.                Kalal, 271 Wis. 2d 633, ¶46.                           As noted

above,   this     case       involves       a    conflict         between     prohibited          and

permissible clauses.                  Our            resolution         of    this         conflict

requires us to examine yet another subsection in the statutory

scheme, (5)(e).

    ¶29     In    1979        the    Legislature            enacted      subsection         (5)(e),

which sets forth a two-part test that governs how we are to

resolve conflicts between prohibited and permissive insurance

clauses.      Our subsequent precedent has applied this two-part

methodology.       Wisconsin Stat. § 632.32(5)(e) states: "[a] policy

may provide for exclusions not prohibited by sub. (6) or other

applicable       law."         We    have       previously            determined         that   this

language    lays       out     a    test    for        interpreting          exclusions         from

coverage,    requiring         us     to:       1)    consider        whether      the     disputed

exclusion    is     prohibited         by       subsection         (6),      and     if    not,   2)

consider    if    it     is    prohibited             by    any    other     applicable         law.
Blazekovic, 234 Wis. 2d 587, ¶¶12-13; Clark v. American Family

Mut. Ins. Co., 218 Wis. 2d 169, 174, 577 N.W.2d 790 (1998).

    ¶30     Application of this test is illustrated in Blazekovic,

234 Wis. 2d 587, ¶19.               Similar to the situation here, that case

involved a dispute over whether a drive-other-car exclusion was

permissible.        Citing the test in Wis. Stat. § 632.32(5)(e), we

looked first to Wis. Stat. § 632.32(6) to see if the disputed

exclusion     fit      the         description             of   any     of    the        enumerated
provisions.        Id., ¶¶12-13.                 Notably, at that time the anti-
                                                 13
                                                                          No.   2012AP829



stacking      prohibition          in   subsection       (6)(d)     did     not     exist.

Because the exclusion did not fall within any of the enumerated

prohibitions in subsection (6), we then turned our focus to

whether the exclusion was prohibited by any other applicable

law.     Id.,       ¶14.      We    determined      that    the     insurance       policy

exclusion at issue conflicted with the statutory requirements of

Wis.   Stat.    § 632.32(5)(j),           and     thus   concluded        that     it     was

invalid.      Id., ¶42.

       ¶31    State    Farm       asserts   that     the     test    in     Wis.        Stat.

§ 632.32(5)(e) is inapplicable to the exclusion at issue here.

It argues that Blazekovic does not support the use of the test

because the issue in that case was whether a drive-other-car

exclusion met the requirements for drive-other-car exclusions in

Wis. Stat. § 632.32(5)(j).                It contends that the only reason

that the Blazekovic court applied the test in subsection (5)(e)

was because the exclusion at issue did not comply with Wis.

Stat. § 632.32(5)(j).

       ¶32    This argument is unavailing.                 In Blazekovic we looked
first at whether the exclusion was prohibited under Wis. Stat.

§ 632.32(6)     before       considering         whether    the     requirements          for

drive-other-car exclusions in Wis. Stat. § 632.32(5)(j) applied.

234 Wis. 2d     587,    ¶13.       The     methodology        employed       by     the

Blazekovic court undercuts State Farm's argument that the test

in subsection (5)(e) applied only because the exclusion at issue

was inconsistent with the requirements in subsection (5)(j).

       ¶33     State       Farm    additionally     contends      that      because       the
drive-other-car exclusion here is expressly permitted by Wis.
                                            14
                                                                              No.   2012AP829



Stat. § 632.32(5)(j), the exclusion does not need to be further

authorized by Wis. Stat. § 632.32(5)(e).                          This argument ignores

well    established          canons       of     statutory       construction.              Where

possible,    statutory         provisions            dealing    with   the     same       subject

matter should be interpreted "in a manner that harmonizes them

in order to give each full force and effect."                                Madison Metro.

Sch. Dist., 336 Wis. 2d 95, ¶101 (quoting McDonough v. Dep't of

Workforce Dev., 227 Wis. 2d 271, 279-80, 595 N.W.2d 686 (1999)).

Further, "[a] construction of a statute rendering a portion of

it meaningless must be avoided."                      Kruse, 101 Wis. 2d at 395.

       ¶34     Here,         applying          the     drive-other-car         exclusion       as

suggested     by     State          Farm        would        render    meaningless          both

subsections    (6)(d)         and    (5)(e).            In    contrast,      construing      the

prohibition        on        anti-stacking              clauses        in      Wis.        Stat.

§ 632.32(6)(d)          as     trumping          the         drive-other-car         exclusion

permitted    by    subsection         (5)(j),          gives     meaning      to    all    three

subsections.

       ¶35   Such a construction would not render subsection (5)(j)
meaningless        because          the         drive-other-car             exclusion       that

subsection permits would still function in other circumstances.

Subsection (6)(d) is of limited application.                            It provides that

no policy may prohibit stacking the uninsured or underinsured

motorist     coverage         of    up     to        three     vehicles.           Wis.    Stat.

§ 632.32(6)(d).          The exclusion permitted by subsection (5)(j)

still has force in that it would continue to apply to prevent

the    stacking     of        coverage          on     more     than      three      vehicles.
Additionally,        because          the            limitations       on      anti-stacking
                                                15
                                                                         No.   2012AP829



provisions    in     subsection      (6)(d)    apply       only   to   uninsured       and

underinsured       motorist    coverage,       the    drive-other-car          exclusion

permitted by subsection (5)(j) continues to apply to other types

of coverage.

      ¶36         Importantly,     construing        the    prohibition        on   anti-

stacking clauses in subsection (6)(d) as trumping the drive-

other-car     exclusions      permitted        by    subsection        (5)(j),      still

allows subsection (5)(j) to function as it was intended.                               The

drive-other-car exclusion was meant to address what has been

referred to as the "free rider" problem.

      Wisconsin courts have long recognized that the purpose
      of the drive other cars exclusion is to provide
      coverage to the insured when he or she has infrequent
      or casual use of a vehicle other than the one
      described in the policy, but to exclude coverage of a
      vehicle that the insured owns or frequently uses for
      which no premium has been paid.
Westphal     v.    Farmers    Ins.    Exch.,    2003       WI   App    170,    ¶11,    266
Wis. 2d 569, 669 N.W.2d 166 (citations omitted); see also Agnew

v. American Family Mut. Ins. Co., 150 Wis. 2d 341, 350, 441
N.W.2d 222 (1989) ("the purpose of the drive-other-car provision

is to prevent a policyholder from insuring all the cars in one

household by taking out just one policy and paying only one

premium").

      ¶37     Subsection       (5)(j)    can     still      operate      to    allow   an

exclusion     that    would    prevent    policyholders           from     using    their

uninsured or underinsured motorist coverage on one vehicle to

provide coverage for another vehicle that the policyholders own
but   have    not     paid    to     insure.         Accordingly,        applying      the


                                         16
                                                                                 No.    2012AP829



prohibition on anti-stacking clauses in subsection (6)(d) does

not render subsection (5)(j) meaningless and still gives effect

to the primary purpose of subsection (5)(j).

      ¶38     Further support for our interpretation can be found in

the     legislative        history.           As      discussed        above,           when    the

Legislature amended Wis. Stat.                      § 632.32 in 2009, it did not

merely      remove       the    permission          for    anti-stacking           clauses        in

subsection (5)(f).              It also added anti-stacking clauses to the

list of prohibited provisions under Wis. Stat. § 632.32(6), and

the Governor retained this portion of the bill.                             The Legislature

is presumed to have acted with the knowledge of this court's

prior    construction          of    (5)(e),    prioritizing           prohibitions             over

permissible clauses.                See Lang v. Lang, 161 Wis. 2d 210, 227,

467 N.W.2d 772    (1991).        It    is     appropriate           to    presume        the

Governor      is    also       fully   informed           when    making     amendments           to

legislation.         Accordingly, it appears that both the Legislature

and Governor were aware of the conflict and intended for the

prohibition on stacking clauses in Wis. Stat. § 632.32(6)(d) to
supersede     any     conflicting,        permissible            clause      in        Wis.    Stat.

§ 632.32(5).

      ¶39      Our interpretation is also consistent with another

canon    of   statutory         construction:         "One       of   the   well-recognized

canons of statutory construction is that, in event of a conflict

between a general and a specific statute, the latter controls."

Emjay Inv. Co., 333 Wis. 2d 252, ¶387 (quoting Bornemann, 27
Wis. 2d at 111).


                                               17
                                                                    No.    2012AP829



    ¶40      A    comparison       of   the     applications       of     subsections

(6)(d)    and    (5)(j)     reveals     that     subsection    (6)(d)       is   more

specific.       The drive-other-car exclusion permitted by Wis. Stat.

§ 632.32(5)(j)      applies    to   "any       coverage."     In    contrast,      the

prohibition       on   anti-stacking            provisions     in       Wis.     Stat.

§ 632.32(6)(d) applies only to the uninsured and underinsured

motorist coverage on up to three vehicles.                     Thus, subsection

(6)(d) controls because it is the more specific provision.

                                          IV

    ¶41     Having set forth the test for determining the validity

of insurance policy exclusions, we turn to the facts of this

case.    Here, the Beldings had separate insurance policies for

two vehicles, their Ford Ranger pickup truck and their Mercury

Villager,   and     they    paid    two    separate    premiums.           After   an

accident with an uninsured motorist, State Farm paid the maximum

amount under the Ford Ranger's uninsured motorist coverage.                        The

Beldings seek to apply the uninsured motorist coverage in their

Mercury Villager policy to obtain compensation from State Farm
for their damages in excess of the Ford Ranger policy's limit.

They rely on the fact that anti-stacking clauses are prohibited

by Wis. Stat. § 632.32(6)(d).                  State Farm wants to use the

drive-other-car exclusion in the Mercury Villager policy to deny

coverage.       It relies on the fact that drive-other-car exclusions

are permitted by Wis. Stat. § 632.32(5)(j).

    ¶42     To    resolve    the    conflict      between    statutory       language

regarding permissible and prohibited exclusions, we turn to the
test laid out in Wis. Stat. § 632.32(5)(e).                   First, we look to
                                          18
                                                                        No.   2012AP829



see if the exclusion is prohibited under subsection (6).                            If a

prohibition applies, the exclusion is barred.                          Second, if no

prohibition in subsection (6) applies, then we look to see if

any   other    law    bars    the    exclusion.         If   neither    prevents     the

exclusion, it is permissible.

      ¶43     Here, the inquiry stops after the first step of the

test.    Wisconsin Stat. § 632.32(6)(d) provides that no policy

may   prohibit       the   stacking     of       the   uninsured   or    underinsured

motorist coverage on up to three vehicles.                   It states:

      No policy may provide that, regardless of the number
      of policies involved, vehicles involved, persons
      covered, claims made, vehicles or premiums shown on
      the policy, or premiums paid, the limits for any
      uninsured motorist coverage or underinsured motorist
      coverage under the policy may not be added to the
      limits for similar coverage applying to other motor
      vehicles to determine the limit of insurance coverage
      available for bodily injury or death suffered by a
      person in any one accident except that a policy may
      limit the number of motor vehicles for which the
      limits for coverage may be added to 3 vehicles.
Wis. Stat. § 632.32(6)(d).             Thus, pursuant to the prohibition on

anti-stacking clauses in Wis. Stat. § 632.32(6)(d), State Farm
could   not    use    the    drive-other-car           exclusion   to     prevent    the

Beldings from stacking the uninsured motorist coverage in their

Mercury Villager policy onto the uninsured motorist coverage in

their Ford Ranger policy.

                                             V

      ¶44     In   sum,      we     review       the   drive-other-car        exclusion

permitted by Wis. Stat. § 632.32(5)(j) in context.                       We apply the
test set forth in Wis. Stat. § 632.32(5)(e) that harmonizes the


                                             19
                                                                          No.    2012AP829



exclusion with the prohibition on anti-stacking clauses in Wis.

Stat. § 632.32(6)(d).                This legislative test allows policies to

contain coverage exclusions if they are not prohibited by Wis.

Stat. § 632.32(6) or other law.

    ¶45     Applying       this        legislative        test,    we    conclude        that

pursuant to the prohibition on anti-stacking clauses in Wis.

Stat. § 632.32(6)(d), State Farm cannot use the drive-other-car

exclusion in the Mercury Villager policy to prevent the Beldings

from stacking the uninsured motorist coverage of up to three

vehicles    owned        and     insured      by    them.         This   conclusion        is

supported   by   both          our    precedent     and    by   legislative       history.

Additionally,       we     are       guided    by    well-established           canons     of

statutory construction.

    ¶46     Accordingly, we affirm the court of appeals.

    By     the   Court.—The           decision      of    the   court    of     appeals   is

affirmed.




                                              20
    No.   2012AP829




1